Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed July 24, 2020.
Claims 1-18 are pending. Claims 2-18 are added and none cancelled.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 1 is objected to because of the following informalities: The preamble states “A method, the method comprising”. The term method is repeated unnecessarily. Appropriate correction is required.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 10, 11, 13, 14, and 16 of U.S. Patent No. 10,860,429. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are completely encompassed within claims 1, 2, 4, 5, 7, 10, 11, 13, 14, and 16 of U.S. Patent No. 10,860,429.

Please see graph below for mapping:
17/109,336						10,860,429
1. A method, the method comprising: 
generating, by a data protection system, a present list and a missing list, wherein the present list identifies backup pieces present in backups stored in a backup storage device that are referenced in a catalog maintained by an application and the missing list identifies backup pieces that are not referenced in the catalog and are present in the backups in the backup storage device wherein the application is aware of the backup pieces included in the present list and is not aware of the backup pieces included in the missing list; 
deleting, by the data protection system, the backup pieces identified in the missing list from the backups of the application; and 
generating, by the data protection system, a script that, when executed by the application, allows the application to delete the backup pieces identified in the present list from the backup storage device and remove the backup pieces identified in the present list from the catalog of the application.
1. A method for performing a deletion operation, the method comprising: 

generating a delete request, by a data protection system, that identifies backup pieces subject to deletion from a backup storage device; 

querying, by the data protection system, a catalog of an application to determine which of the backup pieces identified in the delete request are present in the catalog of the application, wherein the catalog identifies backup pieces the application believes are stored on the backup storage device; 

receiving results of the query from the application; 

generating, by the data protection system, a present list and a missing list from the results, wherein the present list identifies backup pieces in the delete request that are referenced in the catalog and the missing list identifies backup pieces in the delete request that are not referenced in the catalog, wherein the application is aware of the backup pieces included in the present list and is not aware of the backup pieces included in the missing list; 

deleting, by the data protection system, the backup pieces identified in the missing list from the backup storage device; and 

generating, by the data protection system, a script that, when executed by the application, allows the application to delete the backup pieces identified in the present list from the backup storage device and remove the backup pieces identified in the present list from the catalog of the application.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 and the other independent claim 10 (which mirror independent claim 1), is drawn to generating, a present list and a missing list, wherein the present list identifies backup pieces present in backups stored in a backup storage device that are referenced in a catalog maintained by an application and the missing list identifies backup pieces that are not referenced in the catalog and are present in the backups in the backup storage device wherein the application is aware of the backup pieces included in the present list and is not aware of the backup pieces included in the missing list; deleting, the backup pieces identified in the missing list from the backups of the application; and generating, a script that, when executed by the application, allows the application to delete the backup pieces identified in the present list from the backup storage device and remove the backup pieces identified in the present list from the catalog of the application.
The claims fall within the “Mental Processes” grouping of abstract ideas. Specifically, the limitations of “generating, a present list and a missing list, wherein the present list identifies backup pieces present in backups stored in a backup storage device that are referenced in a catalog maintained by an application and the missing list identifies backup pieces that are not referenced in the catalog and are present in the backups in the backup storage device wherein the application is aware of the backup pieces included in the present list and is not aware of the backup pieces included in the missing list”; “deleting, the backup pieces identified in the missing list from the backups of the application”, and “generating, a script that, when executed by the application, allows the application to delete the backup pieces identified in the present list from the backup storage device and remove the backup pieces identified in the present list from the catalog of the application” discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (i.e., system, medium, device) because a user can mentally, or with pen and paper, observe, evaluate, and make judgements to determining what information needs to be deleted from backup.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., system, medium, device) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception.
The dependent claims 2-9 and 11-18, depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra-solution activity. 
Therefore, the claims are not patent eligible.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
June 3, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161